Citation Nr: 1513470	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last examined by VA concerning this disability in November 2011.  The examination was conducted in the context of the service connection claim, and its focus was whether current disability was linked to service.  Since then, in a September 2014 letter, the Veteran indicated he receives care every four months for his low back disability at a VA medical facility, and that his pain has increased, suggestive of an increase in disability since the last examination.  Accordingly, a more current examination of him is necessary.  Likewise, the RO should obtain any additional VA or private treatment records not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding records of VA treatment concerning the low back disability.  Associate such records with the claims file. 

2.  Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran' service connected low back disability.  The claims file should be made available to the examiner.  

The VA examiner should conduct all appropriate tests to determine the extent and severity of the Veteran's service-connected low back disorder, to include range of motion studies.  To the extent possible, the examiner should express any functional loss associated with the Veteran's low back disorder due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, or muscle spasms. 

Any opinions expressed in the report should be fully explained.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




